DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance: As to claim 15, U.S. Patent Application Publication No. 2012/0228396 to Osborne et al. (“Osborn”) is considered to be the nearest prior art but Osborn does not teach nor fairly suggest in combination an injection device integrated with a pipe configured and adapted to rapidly dilute gas-free liquid oxidant in the process liquid by injecting the gas-free liquid oxidant into the process liquid through injection nozzles, a feed-forward or a closed-loop control, configured and adapted to control a mixing ration between the process liquid and the gas-free liquid oxidant, and a mixer, fluidly connected to the pipe and the injection device, configured and adapted to mix the process liquid and the diluted gas-free liquid oxidant therein to form a homogeneous and gas-free mixture.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS A STELLING whose telephone number is (571)270-3725.  The examiner can normally be reached on M-F 9:00AM to 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571)270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUCAS A STELLING/Primary Examiner, Art Unit 1773